DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2019 and 06/10/2019 was filed after the mailing date of the Application on 03/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radfold et al. (US 2009/0288622).
With regards to claim 1:	Radfold et al. discloses (refer to Fig. 1 and 2 below) a gas flow arrestor device (11) comprising:
 	a main body section (14) defining a first proximal end and having an inlet (12) configured to receive a flow of a gas from a compressed gas cylinder;
 	a forward body section (19) defining a distal end and having an outlet (21) configured to deliver the flow of the gas to a patient or a breathing apparatus (34);

 	a sealing member (64, 66, 67) disposed in the internal flow path and configured to allow the gas to flow from the inlet to the outlet when the gas flow arrestor device is in an open position and to prevent the gas to flow from the inlet to the outlet when the gas flow arrestor device is in a closed position;
 	a spring (63) configured for biasing the sealing member within the internal flow path;
 	a firebreak (73, 76) having a fusible stop (76) disposed along the internal flow path, the firebreak configured to move the sealing member (64, 66, 67) such that the gas flow arrestor device is in the closed position upon fusing of the stop (76); and
 	a visual flow indicator (16, 17, 18) that is actuated by the flow of gas along the internal flow path from the inlet to the outlet, the visual flow indicator configured to have a first display (18, up position) when the gas is not flowing along the internal flow path from the inlet to the outlet and at least a second display (18, down position) when the gas is flowing along the internal flow path from the inlet to the outlet;
 	wherein the first display and the second display are visually detectable from a location away from the gas flow arrestor device and the first display is different than the second display.
With regards to claim 2:	Radfold et al. discloses the gas flow arrestor device of claim 1 wherein the sealing member (64, 66, 67) is biased by the spring (63) such that the gas flow arrestor device is in the open position and sealing member moves such that the gas flow arrestor device is in the closed position upon removal or fusing of the stop (76).

    PNG
    media_image1.png
    1244
    832
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    700
    922
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 3:	Radfold et al. discloses the gas flow arrestor device of claim 1 wherein the forward body  (19) section is a tapered or barbed fitting (21) configured to attach to a hose or tube (22).
With regards to claim 4:	Radfold et al. discloses the gas flow arrestor device of claim 3 wherein the sealing member (64, 66, 67) is biased by the spring (63) such that the gas flow arrestor device is in the closed position and sealing member moves such that the gas flow arrestor device is in the open position when the distal end and outlet are connected via the hose or tube to the patient or the breathing apparatus and the sealing member moves such that the gas flow arrestor device is in the closed position upon removal of the hose or tube connecting the distal end and outlet to the the sealing member (64, 66, 67) moves such that the gas flow arrestor device is in the closed position upon fusing of the stop (76).
With regards to claim 5:	Radfold et al. discloses ([0004]) the gas flow arrestor device of claim 1 wherein the gas is oxygen.
With regards to claim 6:	Radfold et al. discloses ([0034]-[0035]) the gas flow arrestor device of claim 1 wherein the visual flow indicator further comprises a gas flow metering indicia in analog or digital form that identifies an estimate of the flow rate of the gas along the internal flow path from the inlet to the outlet.
With regards to claim 10:	Radfold et al. discloses the gas flow arrestor device of claim 1 wherein the visual flow indicator (16, 17, 18) is visually detectable through a window disposed on an exterior surface of the main body section.
With regards to claim 11:	Radfold et al. discloses the gas flow arrestor device of claim 1 wherein the visual flow indicator is visually detectable through a window (17) disposed radially around the main body section (16).
With regards to claim 13:	Radfold et al. discloses (refer to Fig. 1 and 2 above) the gas flow arrestor device of claim 1 wherein the main body section is a tapered or barbed fitting configured to be connected to a hose or tube.
With regards to claim 14:	Radfold et al. discloses ([0005]) the gas flow arrestor device of claim 1 wherein the main body section is configured to be directly connected to a fitting on the compressed gas cylinder.
With regards to claim 15:	Radfold et al. discloses the gas flow arrestor device of claim 14 wherein the main body section is configured to be directly connected to the fitting via screw threads (59).
With regards to claim 16:	Radfold et al. discloses ([0011]) the gas flow arrestor device of claim 1 wherein the main body section is configured to be directly connected to a valve integrated pressure regulator (VIPR) device coupled to the compressed gas cylinder.
With regards to claim 17:	Radfold et al. discloses (refer to Fig. 2 above) the gas flow arrestor device of claim 1 wherein the internal flow path has an internal surface that acts as a seat for the sealing member when the gas flow arrestor device is in the closed position.
With regards to claim 18:	Radfold et al. discloses ([0018]) the gas flow arrestor device of claim 1 wherein the fusible stop (73, 76) is of a plastics material having a melting point less than that of the material of the main body section and forward body section.
With regards to claim 19:	Radfold et al. discloses ([0018]) the gas flow arrestor device of claim 3 wherein the fusible stop (73, 76) is of a plastic material having a melting point less than that of the material of the hose or tube (22).
With regards to claim 20:	Radfold et al. discloses ([0006]) the gas flow arrestor device of claim 1 wherein the breathing apparatus (34) is a nasal cannula.
With regards to claim 21:	Radfold et al. discloses ([0006]) the gas flow arrestor device of claim 1 wherein the breathing apparatus (34) is a breathing mask.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radfold et al., as applied to claim 1 above, and further in view of Matusik (US 2015/0196723).
With regards to claim 12:
 	Radfold et al. discloses the gas flow arrestor device of claim 1 wherein the visual flow indicator moves to a second position to show the second display through the window on the main body section when the visual flow indicator is actuated by the gas flowing along the internal flow path from the inlet to the outlet.
 	Radfold et al. does not discloses a second spring configured for biasing the visual flow indicator to a first position that shows the first display through a window on the main body section.
Matusik discloses (refer to Fig. 3 below) a visual flow indicator for breathing gas delivery devices wherein the visual flow indicator (418) moves to a second position (See FIG. 18-19) to show the second display through the window on the main body section (430) when the visual flow indicator is actuated by the gas flowing along the internal flow path from the inlet (434) to the outlet (432) comprising a spring (456) configured for biasing the visual flow indicator to a first position that shows the first display through a window on the main body section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas flow arrestor device of Radfold et al. to use the visual flow indicator design as disclosed by Matusik as an alternative design for the flow indicator (16, 17, 18) since they both work on the same principle and are used in the same application field to provide the same function of visually indicating flow in the breathing gas delivery device.
Radfold et al., as modified, discloses the gas flow arrestor device of claim 12.
With regards to claim 8:
Radfold et al., as modified, discloses the gas flow arrestor device of claim 1 wherein the visual flow indicator is a slider (436) disposed within a cavity in the main body section and configured to move laterally within the cavity when gas is flowing through the internal flow path.
With regards to claim 9:
Radfold et al., as modified, discloses the gas flow arrestor device of claim 8 wherein the slider (436) is visually detectable via a window on an exterior surface of the main body section, wherein the slider is configured to traverse the window.

    PNG
    media_image3.png
    1112
    877
    media_image3.png
    Greyscale

Fig. 3
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753